PER CURIAM.
Appellants, Joseph F. Woodford and Clarice Lynn Woodford, appeal a non-final order directing them to deposit mortgage arrearages into the registry of the trial court. We have jurisdiction pursuant to Florida Rules of Appellate Procedure 9.130(a)(3)(C)(ii). We reverse the trial court’s order on the authority of Leon v. Franchise Stores Realty Cory., 549 So.2d 822 (Fla. 4th DCA 1989); Law v. NCNB National Bank of Florida, 452 So.2d 1119 (Fla. 4th DCA 1984).
REVERSED AND REMANDED.
HERSEY, C.J., and DELL and GUNTHER, JJ., concur.